Title: Petition of Puckshunubbee and Homastubbee, 23 August 1804
From: Puckshunubbee and Homastubbee
To: Jefferson, Thomas


               
                  To the President of the United States.
               
               The Petition of the Chactaws by the undersigned Mingoes in behalf of the whole Nation Humbly Sheweth.—
               That Whereas our whole Nation is embarrassed by heavy debts to the House of Panton Leslie & Co, and we finding ourselves unable to discharge the same without disposing of Land for that purpose and knowing that we cannot make any Sale to private Individuals.
               We Humbly pray Our Father to accept of Land bounded on the Mississippi West, and between the Yazoo & the Chickesaw Country, extending Eastward so as to include the Lands between the Yazoo & Big Black, or so much of the same as Our Father the President by his Commissioners may deem sufficient to pay the same.
               And to prevent any mistake hereafter or remove any doubt respecting the amount of our debt, we only request to have paid for us, the amount thereof exhibited by the said House (of Panton, Leslie & Co) to Silas Dinsmoor, our Father’s beloved man in our Nation, the last To fa, or Summer, as every other claim against Our Nation, by other Merchants & Traders has been cancelled, and we further pray Our Father, that our Petition may be taken into his immediate consideration and the prayer thereof Granted, and your Petitioners will ever pray
               Given under our hands this twenty third day of August 1804 at Hobukintoopa
               
                  Puckshunnubbee X His mark
                  Mingo Hoomastubbee X His mark
               
               
                  TestSilas Dinsmoor Agent to the Chactaws
                  Ephm Kirby Judge of the Mississippi Territory
               
            